 

 

WACHOVIA CAPITAL MARKETS, LLC
WACHOVIA BANK, NATIONAL
ASSOCIATION
301 South College Street, 6th Floor
Charlotte, North Carolina 28288-0737

J.P. MORGAN SECURITIES INC.
JPMORGAN CHASE BANK, N.A.
270 Park Avenue
New York, New York 10017

 

 

 

March 18, 2005

 

 

 

Idaho Power Company
IDACORP, Inc.
1221 West Idaho Street
Boise, ID 83702



Attention: Darrel Anderson,

Senior Vice President-Administrative Services &Chief Financial Officer

 

Re:            Senior Credit Facilities Commitment Letter

 

Ladies and Gentlemen:



Idaho Power Company ("Idaho Power") has requested a five-year revolving credit
facility (the "Idaho Power Facility") in the aggregate principal amount of up to
$200,000,000 (the "Idaho Power Commitment") and IDACORP, Inc. ("IDACORP";
together with Idaho Power, the "Borrowers") has requested a five-year revolving
credit facility (together with the Idaho Power Facility, the "Facilities") in
the aggregate principal amount of up to $150,000,000 (the "IDACORP Commitment";
together with the Idaho Power Commitment, the "Aggregate Commitments").  We
understand that the proceeds of the Facilities will be used to (i) refinance
certain existing debt of the Borrowers, (ii) pay any fees and expenses in
connection with the Facilities and (iii) provided for the working capital and
general corporate requirements of the Borrowers, including commercial paper
backup.  The Borrowers have requested that Wachovia Bank, National Association
("Wachovia") and JPMorgan Chase Bank, N.A. ("JPMCB"; together with Wachovia, the
"Agents") each commit to provide a portion of the Facilities and that Wachovia
Capital Markets, LLC ("Wachovia Securities") and J.P. Morgan Securities Inc.
("JPMorgan"; together with Wachovia Securities, the "Joint Arrangers") agree to
structure, arrange and syndicate the Facilities on a best efforts basis.

Each Agent is pleased to confirm its several, but not joint, commitment (on a
pro rata basis between the Facilities) to provide up to $75,000,000 of the
Facilities to the Borrowers and the Joint Arrangers are pleased to confirm their
agreement to serve as joint lead arrangers and joint book managers for the
Facilities and to use their best efforts to arrange commitments for the
remainder of the Facilities from a syndicate of financial institutions and other
lenders (collectively, the "Lenders"), in each case based upon and subject to
the foregoing and subject to the terms and conditions set forth below and in the
term sheets attached hereto (the "Term Sheets").

The Agents' commitments hereunder and the Joint Arrangers' agreement to provide
the services described herein are subject to (i) the Borrowers' written
acceptance of a letter of even date herewith from Wachovia and Wachovia
Securities to the Borrowers (the "Wachovia Fee Letter") pursuant to which the
Borrowers agree to pay to Wachovia and Wachovia Securities certain fees in
connection with the Facilities as more particularly set forth therein and the
Borrowers' written acceptance of a letter of even date herewith from JPMCB and
JPMorgan to the Borrowers (the "JPMorgan Fee Letter" and, together with the
Wachovia Fee Letter, the "Fee Letters") pursuant to which the Borrowers agree to
pay to JPMCB and JPMorgan certain fees in connection with the Facilities as more
particularly set forth therein, (ii) the completion of a definitive credit
agreement and related documentation for the Facilities consistent with the Term
Sheets and otherwise in form and substance satisfactory to the Agents,
(iii) compliance by the Borrowers with all applicable laws and regulations
(including compliance of this Commitment Letter and the transactions described
herein with all applicable federal banking laws, rules and regulations),
(iv) the absence of any material disruption or adverse change in the financial,
banking or capital markets (including the market for syndicated bank credit
facilities) that could impair the syndication of the Facilities, as determined
by the Joint Arrangers in their sole discretion, (v) the satisfaction of the
Joint Arrangers that, prior to and during the primary syndication of the
Facilities, there shall have been no competing offering, issuance, placement or
arrangement of debt securities or commercial bank or other credit facilities of
the Borrowers without the prior written consent of the Joint Arrangers, other
than the sale of first mortgage bonds including Medium Term Notes or other debt
securities issued by the Borrowers under two existing shelf registrations in the
aggregate amount of $300,000,000, (vi) the accuracy and completeness in all
material respects of all representations made by the Borrowers and the
compliance by the Borrowers with the terms of this Commitment Letter (including
the Term Sheets) and the Fee Letters, (vii) the completion by each Agent, to its
satisfaction, of its confirmatory legal, business, tax and financial due
diligence review with respect to the business, assets, liabilities, operations,
condition (financial or otherwise) and prospects of the Borrowers and their
respective subsidiaries in scope and determination satisfactory to such Agent in
its sole discretion, (viii) the satisfaction of all other conditions described
herein, in the Term Sheets and in such definitive credit documentation and (ix)
the Joint Arrangers' receipt of the Aggregate Commitments for the balance of the
Facilities not committed to hereunder by the Agents.  The terms and conditions
of the Agents' commitments hereunder and of the Facilities are not limited to
those set forth herein and in the Term Sheets, and any matters that are not
covered by the provisions hereof and thereof shall be subject to the mutual
agreement of the Agents and the Borrowers.

It is agreed that (a) Wachovia will act as the sole and exclusive administrative
agent for the Facilities, (b) JPMCB will act as the sole and exclusive
syndication agent for the Facilities and (c) the Joint Arrangers will act as the
joint lead arrangers and bookrunners for the Facilities (with Wachovia
Securities having "left side" designation), and that each will perform the
duties and exercise the authority customarily associated with such roles.  It is
further agreed that no additional agents, co-agents or arrangers will be
appointed and no Lender will receive compensation outside the terms contained
herein (including the Term Sheets) and in the Fee Letters in order to obtain its
commitment to participate in the Facilities, in each case unless the Borrowers,
the Agents and the Joint Arrangers so agree.

The Borrowers understand that the Joint Arrangers intend to commence their
syndication efforts promptly upon your acceptance of this Commitment Letter and
the Fee Letters and agree actively to assist the Agents and the Joint Arrangers
(including, if applicable, after the closing of the Facilities) in achieving a
timely syndication that is mutually satisfactory to the Agents, the Joint
Arrangers and the Borrowers.  The syndication will be accomplished by a variety
of means, including direct contact during the syndication between senior
management of the Borrowers, the Agents, the Joint Arrangers and their
respective affiliates and advisors.

It is understood and agreed that the Joint Arrangers will manage, in
consultation with the Borrowers, all aspects of the syndication, including but
not limited to decisions as to the selection of institutions to be approached,
when they will be approached, when their commitments will be accepted, which
institutions will participate and the allocations of the commitments and titles
among the Lenders.  To assist the Joint Arrangers in their syndication efforts,
the Borrowers agree (i) promptly to prepare and provide to the Agents and the
Joint Arrangers all information reasonably requested by them with respect to the
Borrowers and their respective subsidiaries and affiliates, and the transactions
contemplated hereby, including all financial information and projections (the
"Projections"), as the Joint Arrangers and the Agents may reasonably request in
connection with the arrangement and syndication of the Facilities, (ii) to
assist, and to cause their respective affiliates and advisors to assist, the
Joint Arrangers in the preparation of a Confidential Information Memorandum and
other marketing materials to be used in connection with the syndication, (iii)
to use commercially reasonable efforts to ensure that the syndication efforts
benefit materially from their existing lending and investment banking
relationships, and (iv) at reasonable times and on reasonable notice, to make
appropriate officers and representatives of the Borrowers available to
participate in information meetings for the potential Lenders at such times and
places as the Joint Arrangers may reasonably request.

The Borrowers hereby represent, warrant and agree that (and the Agents'
commitment as set forth herein and the Joint Arrangers' agreement to provide the
services described herein are subject to the condition that) (a) all information
(other than the Projections) concerning the Borrowers and their respective
subsidiaries and the transactions contemplated hereby (the "Information") that
has been or will be made available to the Joint Arrangers or the Agents by
either Idaho Power or IDACORP or any of their respective representatives is, or
will be when furnished, complete and correct in all material respects and does
not, or will not when furnished, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made, and (b) the Projections that have been or will
be made available to the Joint Arrangers or the Agents by the Borrowers or any
of their authorized representatives have been or will be prepared in good faith
based upon reasonable assumptions by the Borrowers.  The Borrowers agree to
supplement the Information and the Projections from time to time until the
closing date for the Facilities so that the representation, warranty and
agreement contained in the preceding sentence is correct on such closing date. 
The Borrowers understand that, in arranging and syndicating the Facilities, the
Agents and the Joint Arrangers will be using and relying on the Information and
the Projections without responsibility for independent verification thereof.

The Borrowers agree within 30 days upon submission of an invoice or at closing
upon presentation of an invoice: (i) to pay the reasonable fees, disbursements
and other charges of counsel to Wachovia and Wachovia Securities and (ii) to
reimburse the Agents and the Joint Arrangers for all reasonable out-of-pocket
fees and expenses, in each case incurred in connection with the Facilities
whether or not the Facilities are closed or any credit is extended thereunder
(whether incurred before or after the date hereof).  The Borrowers further agree
to indemnify the Agents, the Joint Arrangers, each other Lender and each
affiliate, partner, director, officer, employee, agent and advisor of the
Agents, the Joint Arrangers, each other Lender and each of their respective
affiliates (each such person being called an "Indemnitee") against, and hold
each Indemnitee harmless from, any losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by Idaho Power, IDACORP or any of their
respective subsidiaries, affiliates, equity holders or creditors arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Commitment Letter, the Term Sheets, the Fee Letters or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any use or proposed use of
the Facilities, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by Idaho
Power, IDACORP or any of their respective subsidiaries, affiliates, equity
holders or creditors, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under the definitive documentation for the Facilities,
if the Borrowers have obtained a final and nonappealable judgment in their favor
on such claim as determined by a court of competent jurisdiction.  The foregoing
provisions of this paragraph shall be in addition to any right that an
Indemnitee shall have at common law or otherwise.  This Commitment Letter is
addressed solely to the Borrowers, and neither the Agents or the Joint
Arrangers, on the one hand, nor the Borrowers, on the other hand, shall be
liable to the other or any other person for any indirect or consequential
damages that may be alleged as a result of this Commitment Letter or any of the
transactions referred to herein.  Additionally, no Indemnitee shall be liable
for any damages arising from the use by others of Information or other materials
obtained through the internet, IntraLinks or other similar transmission systems
in connection with the Facilities.

The Borrowers are not authorized to show or circulate this Commitment Letter,
the Fee Letters or the Term Sheets, or disclose the terms or contents hereof or
thereof, in whole or in part, to any other person or entity (other than to its
directors, officers, attorneys, financial advisors (but not commercial lenders
and accountants in connection with their evaluation of the transactions
contemplated hereby, provided that (i) any such disclosure is made only on a
need-to-know basis, (ii) each of such persons shall also be bound by the
confidentiality provisions hereof and (iii) the Borrowers shall be liable for
any breach of such confidentiality provisions by any such person), except as may
be required by law or applicable judicial process; provided, however, it is
understood and agreed that you may disclose this Commitment Letter (including
the Term Sheets) but not the Fee Letters after your acceptance of this
Commitment Letter and the Fee Letters, in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges.  Notwithstanding anything in the foregoing to the contrary, the
Borrowers shall not disclose the amount of any arrangement or structuring fees
paid or payable to any of the Joint Arrangers or the Agents without the prior
written consent of such Joint Arranger or Agent, as the case may be (other than
to its directors, officers, attorneys, financial advisors (but not commercial
lenders) and accountants in connection with their evaluation of the Facilities
subject to the provisos in clauses (i)-(iii) above), except as may be required
by law or applicable judicial process.  So long as this Commitment Letter is in
effect, the Agents and the Joint Arrangers shall have the right to review and
approve any public announcement made after the date hereof relating to the
Facilities or to the Agents, the Joint Arrangers or any of their respective
affiliates, as the case may be, before any such announcement is made (such
approval not to be unreasonably withheld or delayed).  It is agreed that the
Borrowers are not required to provide the Joint Arrangers or the Agents with
advance copies of any applicable governmental or stock exchange filings or seek
approval of any such filings relating to the Facilities or the Agents, the Joint
Arrangers or any of their respective affiliates, as the case may be.  The
Borrowers agree that the Agents and the Joint Arrangers may share with any of
their respective affiliates and advisors any information related to the
Borrowers and their respective subsidiaries and affiliates, and the transactions
or any other matter contemplated hereby, on a confidential basis subject to the
provisos in clauses (i)-(iii) above.  The Borrowers further agree and consent to
the Agents' disclosure of information relating to this transaction to Gold
Sheets and other similar bank trade publications but under no circumstances
shall the information disclosed consist of confidential information or trigger a
reporting requirement of the Borrowers under applicable law.  Such information
will consist of deal terms and other information customarily found in such
publications.  Wachovia and Wachovia Securities hereby notify you that pursuant
to the requirements of the USA Patriot Act (the "Act"), each of them is required
to obtain, verify and record information that identifies you in accordance with
the Act.

You acknowledge that Wachovia, JPMCB, Wachovia Securities and JPMorgan and their
respective affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies whose
interest may conflict with yours.  Wachovia, JPMCB, Wachovia Securities and
JPMorgan severally agree that they will not furnish confidential information
obtained from you in connection with the transactions contemplated by this
Commitment Letter to any of their other customers or any other person except the
other Lenders and prospective Lenders and as required by law or pursuant to
legal process.  Wachovia, JPMCB, Wachovia Securities and JPMorgan further advise
you that they will not make available to you confidential information that they
have obtained or may obtain from any other customer. 

The provisions of the immediately preceding three paragraphs shall remain in
full force and effect regardless of whether definitive financing documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or the commitments of the Agents hereunder; provided, however,
that the provisions of the first preceding paragraph regarding indemnification
and the third sentence of the second preceding paragraph regarding the Agents'
and Joint Arrangers' right to review and approve public announcements relating
to the Facilities shall not apply to events or matters arising subsequent to the
effectiveness of any definitive documentation for the Facilities.

This Commitment Letter and the Term Sheets do not summarize all of the terms,
conditions, covenants, representations, warranties and other provisions that
will be contained in the definitive credit documentation for the Facilities and
the transactions contemplated thereby.  The Agents and the Joint Arrangers shall
have the right to require that such credit documentation include, in addition to
the provisions outlined herein and in the Term Sheets, provisions considered
appropriate by the Agents and the Joint Arrangers for this type of financing
transaction, as well as provisions that the Agents and the Joint Arrangers may
deem appropriate after they are afforded the opportunity to conduct and
complete, to their satisfaction, the due diligence review described above.

This Commitment Letter, the commitments of the Agents set forth herein and the
agreement of the Joint Arrangers to provide the services set forth herein shall
automatically terminate at 5:00 p.m. Eastern Standard Time on March 18, 2005
unless you execute this Commitment Letter and the Fee Letters and return them to
the Agents prior to that time (which may be by facsimile transmission),
whereupon the Commitment Letters and the Fee Letters shall become binding
agreements.  Thereafter, this Commitment Letter and the undertakings hereunder
shall automatically terminate at the earliest to occur of the following: 
(i) any Agent or Joint Arranger discovering or becoming aware of any information
not previously disclosed to it that it believes to be inconsistent in a material
and adverse manner with its understanding, based on the information provided to
it by or on behalf of the Borrowers prior to the date hereof, of the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrowers and their respective
subsidiaries, taken as a whole, (ii) there occurring or becoming known to any
Agent or Joint Arranger any event or circumstance that has, or could reasonably
be expected to have, a material adverse effect on the business, assets,
properties, liabilities (actual or contingent), operations, or condition
(financial or otherwise) of the Borrowers and their respective subsidiaries,
taken as a whole since December 31, 2004, and (iii) 5:00 p.m. Eastern Standard
Time on May 15, 2005, if the closing date of the Facilities shall not have
occurred by such time.

This Commitment Letter shall be governed by and construed in accordance with the
laws of the State of New York, and together with the Term Sheets and the Fee
Letters, constitutes the entire agreement between the parties relating to the
subject matter hereof and thereof and supersedes any previous agreement, written
or oral, between the parties with respect to the subject matter hereof and
thereof.  No party has been authorized by the Agents or the Joint Arrangers to
make any oral or written statements inconsistent with this Commitment Letter. 
Each party to this Commitment Letter hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Commitment
letter, the Term Sheets, the Fee Letters, the transactions contemplated hereby
and thereby or the actions of the Agents and the Joint Arrangers in the
negotiation, performance or enforcement hereof and thereof.  This Commitment
Letter shall be binding upon and shall inure to the benefit of the respective
successors and assigns of the parties hereto, but shall not be assigned in whole
or in part by any Borrower without the prior written consent of the Agents and
the Joint Arrangers (and any purported assignment without such consent shall be
null and void).  The Joint Arrangers reserve the right to assign some or all of
their rights and delegate some or all of their responsibilities hereunder to one
of their respective affiliates.  This Commitment Letter may not be amended or
any provision hereof waived or modified except by an instrument in writing
signed by each of the parties hereto.  This Commitment Letter is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits on, or create any rights in favor of, any other person or entity.  This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
agreement.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


Sincerely,

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

By:            /s/ Frederick W. Price           

 

Title:            Managing Director           

 

 

WACHOVIA CAPITAL MARKETS, LLC

 

 

By:            /s/ Frederick W. Price           

 

Title:            Managing Director           

 

 

JPMORGAN CHASE BANK, N.A.

 

 

By:            /s/ Michael J. DeForge           

 

Title:            Vice President           

 

 

J.P. MORGAN SECURITIES INC.

 

 

By:            /s/ Asha Kostrzewa-Millet           

 

Title:            Vice President           


 

Agreed to and accepted as of

the date first above written:

 

IDAHO POWER COMPANY

 

 

By:       /s/ Dennis C. Gribble

 

Title:     Vice President and Treasurer       

 

 

IDACORP, INC.

 

 

By:       /s/ Darrel T. Anderson       

 

Title:     Senior Vice President - Administrative Services

            and Chief Financial Officer

 


SUMMARY OF TERMS AND CONDITIONS

$200,000,000 Senior Revolving Credit Facility

Idaho Power Company

 

 

Borrower:                         Idaho Power Company, an Idaho corporation (the
"Borrower").

Facility:                             $200,000,000 5-year Senior Revolving
Credit Facility (the "Facility").

 

A portion of the Facility, in an amount not to exceed $100,000,000, will be
available for use by the Borrower for the issuance of letters of credit. 
Wachovia will be the issuing bank for all letters of credit (in such capacity,
the "Issuing Lender"). 

Administrative Agent:      Wachovia Bank, National Association ("Wachovia" or
the "Administrative Agent") will act as the sole and exclusive administrative
agent.

Syndication Agent:      JPMorgan Chase Bank, N.A.

Documentation

Agents:                             To be determined.

Joint Lead Arrangers

and Bookrunners:      Wachovia Capital Markets, LLC ("Wachovia Securities") and
J.P. Morgan Securities Inc. ("JPMorgan"; together with Wachovia Securities, the
"Joint Arrangers").

Lenders:                           A syndicate of financial institutions and
other lenders arranged by the Joint Arrangers and reasonably acceptable to the
Borrower (collectively, the "Lenders").

Availability:                       Loans under the Facility will be available
at any time prior to the Maturity Date, provided that after giving effect to any
such borrowing, the aggregate exposure under the Facility will not exceed the
aggregate commitments under Facility.  Letters of credit may be issued with
maturities of up to one year, renewable annually thereafter, but shall not
extend beyond the 5th business day prior to the Maturity Date, provided that
after giving effect to any such issuance the aggregate exposure under the
Facility will not exceed the aggregate commitments under the Facility.

Maturity Date:      Fifth anniversary of the closing date.

Use of Proceeds:      The proceeds of the Facility shall be used (i) to
refinance the existing indebtedness of the Borrower under its $200,000,000 Three
Year Credit Agreement dated as of March 17, 2004 (the "Existing Credit
Agreement"), (ii) to pay fees and expenses in connection with the Facility, and
(iii) after the foregoing, to provide for general corporate purposes, including
commercial paper back-up.

Amortization:                    None.  All outstanding principal of the
Facility will be due and payable on the maturity date.

Collateral:                         Unsecured.

Pricing and Fees:      See Annex I.

Mandatory Prepay-

ments/Commitment

Reductions:                      Borrower will be required to prepay the
Facility without penalty (subject to payment of any funding losses resulting
from prepayment of LIBOR loans other than on the last day of the applicable
interest period) at any time that the outstanding exposure under the Facility
exceeds the then aggregate commitments in the amount of such excess.

Voluntary Prepay-

ments/Commitment

Reductions:                      The Borrower may prepay amounts outstanding
under the Facility at any time, without premium or penalty (subject to advance
notice provisions and minimum repayment amounts to be agreed upon, and subject
to payment of any funding losses resulting from prepayment of LIBOR loans other
than on the last day of the applicable interest period).  Additionally, the
Borrower may, at its option upon five business days' notice to the
Administrative Agent, reduce the aggregate unutilized commitments under the
Facility in part (in minimum amounts to be agreed upon) or in whole.  Any such
reductions shall be applied to the Facility commitments pro rata.

Increase of

Commitments:      The Borrower shall have the right to increase the aggregate
commitments under the Facility at any time after closing, by $25,000,000 or an
integral multiple of $1,000,000 in excess thereof, up to an aggregate maximum
amount of $100,000,000, provided that (i) at the time of and after giving effect
to any such increase, the representations and warranties of the Borrower in the
definitive credit documentation for the Facility shall be true and correct in
all material respects and (ii) no default or unmatured default under the
Facility has occurred and is continuing.  The Borrower may increase the
aggregate amount of the commitments by (i) having another lender or other
lenders (each, an "Additional Lender") become party to the definitive credit
agreement, (ii) agreeing with any existing Lender to increase its commitment
(with the understanding that no existing Lender will be obligated to increase
its commitment) or (iii) a combination of the procedures described in clauses
(i) and (ii) of this sentence, providedthat the sum of the increases in the
commitments of the Lenders plus the commitments of the Additional Lenders shall
not in the aggregate exceed the amount of the requested increase.

Conditions Precedent

to Closing:                        The closing of the Facility will be subject
to the satisfaction of conditions precedent substantially consistent with those
found in the Existing Credit Agreement and such additional conditions deemed
appropriate by the Administrative Agent in the context of the Facility,
including without limitation, (i) no material adverse change since December 31,
2004, (ii) the negotiation, execution and delivery of definitive documentation
(including, without limitation, satisfactory legal opinions and other customary
closing documents), and (iii) the Existing Credit Agreement shall have been
terminated and all loans thereunder shall have been repaid.

Conditions Precedent

to All Borrowings:      Usual and customary for transactions of this type, to
include without limitation:  (i) all representations and warranties (other than
the material adverse change representation) are true and correct as of the date
of each loan or issuance of letter of credit, and (ii) no event of default under
the Facility or unmatured default has occurred and is continuing, or would
result from such loan or letter of credit.  The Borrower will not have to bring
down the material adverse change representation after the closing of the
Facility.

Representations and

Warranties:                       The definitive credit documentation will
contain representations and warranties substantially consistent with those found
in the Existing Credit Agreement.

Covenants:                       The definitive credit documentation will
contain affirmative and negative covenants substantially consistent with those
found in the Existing Credit Agreement.

Financial

Covenants:                       The definitive credit documentation will
contain the following financial covenant:

- Ratio of Consolidated Indebtedness to Consolidated Total Capitalization not to
exceed 65%.

Events of Default:      The definitive credit documentation will contain events
of default substantially consistent with those found in the Existing Credit
Agreement.

Assignments and

Participations:                   Customary participation rights will be
provided, subject to voting restrictions on significant matters.  Assignments by
Lenders will be permitted with the approval (not to be unreasonably withheld) of
the Administrative Agent and the Borrower, provided that (i) the Borrower's
approval shall not be required during a default or event of default under the
Facility or for assignments to other Lenders, affiliates of Lenders or approved
funds, and (ii) the Administrative Agent's approval shall not be required for
assignments of commitments to other Lenders.  Assignments shall be subject to
minimum amounts to be agreed upon and payment of a $3,500 assignment fee to the
Administrative Agent.

Required Lenders:      More than 50%.

Expenses and

Indemnification:      The Borrower will (a) pay the reasonable fees,
disbursements and other charges of counsel to the Administrative Agent and
Wachovia Securities and reimburse the Administrative Agent and the Joint
Arrangers for all of their reasonable out-of-pocket costs and expenses, in each
case in connection with the preparation, execution and delivery of the
definitive documentation for the Facility and any amendment or waiver with
respect thereto and the syndication of the Facility, and (b) pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent and the Lenders
(including the reasonable fees, disbursements and other charges of counsel) in
connection with the enforcement of the Facility.

Governing Law:      New York.

Administrative Agent's

Counsel:                           Robinson, Bradshaw & Hinson, P.A.

Miscellaneous:      Customary provisions regarding consent to jurisdiction,
waiver of jury trial, service of process and other miscellaneous matters. 

                                          This Summary of Terms and Conditions
does not purport to summarize all of the conditions, covenants, representations,
warranties and other provisions that would be contained in definitive
documentation for the Facility.

* * *

 

Important Information About Opening Your New Account And/Or Entering into a
Business Relationship with Wachovia

 

To help fight the funding of terrorism and money laundering activities, Federal
law requires U.S. financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account and/or
enters into a business relationship with such financial institution.


Annex I

 

Pricing and Fees

 

 

Interest Rate Options:      At the Borrower's option, loans under the Facility
shall bear interest at (i) the Administrative Agent's Base Rate ("Base Rate")
from time to time in effect or (ii) the applicable LIBOR plus the applicable
LIBOR Margin in effect at such time as determined in accordance with the pricing
grid set forth in Exhibit A (the "Pricing Grid").

The Base Rate is the higher of (i) the Administrative Agent's prime commercial
lending rate as announced from time to time or (ii) the federal funds rate plus
0.5% per annum.  LIBOR is the reserve-adjusted London Interbank Offered Rate (as
quoted on Telerate Page 3750) for corresponding deposits of U.S. Dollars for
interest periods of one, two, three or six months, subject to availability, as
selected by the Borrower and as quoted to the Administrative Agent.

Interest Payments:      Interest on Base Rate loans shall be payable quarterly
in arrears.  Interest on LIBOR loans shall be payable at the end of each
applicable interest period or at three-month intervals, if earlier.  Interest
shall be calculated on an actual/360-day basis for LIBOR loans and an
actual/365/366-day basis for Base Rate loans.

During an event of default under the Facility, all outstanding principal,
accrued interest and other amounts shall or (in the case of any event of default
other than a bankruptcy default) at the discretion of the Required Lenders,
accrue interest at a rate per annum of 2% in excess of the rate otherwise
applicable, and such interest shall be payable on demand.

Facility and Other

Fees:                                 Facility Fee:  A per annum rate, as
determined in accordance with the Pricing Grid, on the aggregate commitments
under the Facility, payable quarterly in arrears to the Administrative Agent for
the ratable benefit of the Lenders, calculated on an actual/360-day basis from
the execution date of the definitive credit agreement for the Facility until
termination of the commitments under the Facility.

Utilization Fee. A per annum rate, as determined in accordance with the Pricing
Grid, applied to the unpaid principal amount of each loan during such periods in
which the outstanding credit exposure under the Facility exceeds 50% of the
aggregate commitments under the Facility.

 

                                          Administrative Agent's and Other
Fees:  As set forth in the Fee Letter. 


 

Letter Of Credit

Fees:                           Letter of Credit Fee:  An amount equal to the
applicable LIBOR Margin in effect from time to time in accordance with the
Pricing Grid on the average daily undrawn face amount of letters of credit
issued under the Facility, payable to the Administrative Agent, for the account
of the Lenders, quarterly in arrears. 

 

Facing Fee:  An amount equal to a per annum rate of 0.125% on the average daily
undrawn face amount of letters of credit issued under the Facility, payable to
the Administrative Agent (as Issuing Lender), for its own account, quarterly in
arrears.

 

Other Fees:  All customary costs and expenses of the Administrative Agent (as
Issuing Lender) in connection with the issuance, transfer or other
administration of the letters of credit.

 

Yield Protection:      The definitive credit documents shall include customary
protective provisions for such matters as increased costs, capital adequacy
requirements, funding losses, illegality and withholding taxes.


EXHIBIT A

 

Pricing Grid

 

 

Level

S&P/Moody's
Rating

Facility Fee

LIBOR
Margin

First Drawn

Utilization Fee
Usage > 50%

All-in Drawn

 

I


A/A2 or above


.08%


.27%


.35%


.10%


.45%

 

II


A-/A3


.10%


.30%


.40%


.10%


.50%

 

III


BBB+/Baa1


.125%


.35%


.475%


.125%


.60%

 

IV


BBB/Baa2


.15%


.425%


.575%


.125%


.70%

 

V


BBB-/Baa3


.175%


.575%


.75%


.125%


.875%

 

VI


BB+/Ba1 or below


.25%


.875%


1.125%


.125%


1.25%

 

 

 

            The LIBOR Margin on loans made as a LIBOR Loans, Facility Fee, and
Utilization Fee will be determined according to this grid based upon the
Borrower'ssenior unsecured long-term debt securities rating without third-party
credit enhancement by Moody's and Standard & Poor's (in each case based upon the
higher of the two ratings), with each change in such rating effective as of the
date on which such change is first announced publicly by the rating agency
making such change.  If the Borrower does not have a senior unsecured long-term
debt securities rating that is rated by Moody's or Standard & Poor's, Level VI
status shall exist.  If the Borrower is split-rated and the ratings differential
is two levels or more, the intermediate rating at the midpoint will apply.  If
there is no midpoint, the higher of the two intermediate ratings will apply.

 

 

 


 

 

SUMMARY OF TERMS AND CONDITIONS

$150,000,000 Senior Revolving Credit Facility

IDACORP, Inc.

 

 

Borrower:                         IDACORP, Inc., an Idaho corporation (the
"Borrower").

Facility:                             $150,000,000 5-year Senior Revolving
Credit Facility (the "Facility").

 

A portion of the Facility, in an amount not to exceed $75,000,000, will be
available for use by the Borrower for the issuance of letters of credit. 
Wachovia will be the issuing bank for all letters of credit (in such capacity,
the "Issuing Lender"). 

Administrative Agent:      Wachovia Bank, National Association ("Wachovia" or
the "Administrative Agent") will act as the sole and exclusive administrative
agent.

Syndication Agent:      JPMorgan Chase Bank, N.A.

Documentation

Agents:                             To be determined.

Joint Lead Arrangers

and Bookrunners:      Wachovia Capital Markets, LLC ("Wachovia Securities") and
J.P. Morgan Securities Inc. ("JPMorgan"; together with Wachovia Securities, the
"Joint Arrangers").

Lenders:                           A syndicate of financial institutions and
other lenders arranged by the Joint Arrangers and reasonably acceptable to the
Borrower (collectively, the "Lenders").

Availability:                       Loans under the Facility will be available
at any time prior to the Maturity Date, provided that after giving effect to any
such borrowing, the aggregate exposure under the Facility will not exceed the
aggregate commitments under Facility.  Letters of credit may be issued with
maturities of up to one year, renewable annually thereafter, but shall not
extend beyond the 5th business day prior to the Maturity Date, provided that
after giving effect to any such issuance the aggregate exposure under the
Facility will not exceed the aggregate commitments under the Facility.

Maturity Date:      Fifth anniversary of the closing date.

Use of Proceeds:      The proceeds of the Facility shall be used (i) to
refinance the existing indebtedness of the Borrower under its $150,000,000 Three
Year Credit Agreement dated as of March 17, 2004 (the "Existing Credit
Agreement"), (ii) to pay fees and expenses in connection with the Facility, and
(iii) after the foregoing, to provide for general corporate purposes, including
commercial paper back-up.

Amortization:                    None.  All outstanding principal of the
Facility will be due and payable on the maturity date.

Collateral:                         Unsecured.

Pricing and Fees:      See Annex I.

Mandatory Prepay-

ments/Commitment

Reductions:                      Borrower will be required to prepay the
Facility without penalty (subject to payment of any funding losses resulting
from prepayment of LIBOR loans other than on the last day of the applicable
interest period) at any time that the outstanding exposure under the Facility
exceeds the then aggregate commitments in the amount of such excess.

Voluntary Prepay-

ments/Commitment

Reductions:                      The Borrower may prepay amounts outstanding
under the Facility at any time, without premium or penalty (subject to advance
notice provisions and minimum repayment amounts to be agreed upon, and subject
to payment of any funding losses resulting from prepayment of LIBOR loans other
than on the last day of the applicable interest period).  Additionally, the
Borrower may, at its option upon five business days' notice to the
Administrative Agent, reduce the aggregate unutilized commitments under the
Facility in part (in minimum amounts to be agreed upon) or in whole.  Any such
reductions shall be applied to the Facility commitments pro rata.

Increase of

Commitments:      The Borrower shall have the right to increase the aggregate
commitments under the Facility at any time after closing, by $25,000,000 or an
integral multiple of $1,000,000 in excess thereof, up to an aggregate maximum
amount of $50,000,000, provided that (i) at the time of and after giving effect
to any such increase, the representations and warranties of the Borrower in the
definitive credit documentation for the Facility shall be true and correct in
all material respects and (ii) no default or unmatured default under the
Facility has occurred and is continuing.  The Borrower may increase the
aggregate amount of the commitments by (i) having another lender or other
lenders (each, an "Additional Lender") become party to the definitive credit
agreement, (ii) agreeing with any existing Lender to increase its commitment
(with the understanding that no existing Lender will be obligated to increase
its commitment) or (iii) a combination of the procedures described in clauses
(i) and (ii) of this sentence, providedthat the sum of the increases in the
commitments of the Lenders plus the commitments of the Additional Lenders shall
not in the aggregate exceed the amount of the requested increase.

 

Conditions Precedent

to Closing:                        The closing of the Facility will be subject
to the satisfaction of conditions precedent substantially consistent with those
found in the Existing Credit Agreement and such additional conditions deemed
appropriate by the Administrative Agent in the context of the Facility,
including without limitation, (i) no material adverse change since December 31,
2004, (ii) the negotiation, execution and delivery of definitive documentation
(including, without limitation, satisfactory legal opinions and other customary
closing documents), and (iii) the Existing Credit Agreement shall have been
terminated, all loans thereunder shall have been repaid and all letters of
credit thereunder shall have been cancelled or shall continue under the terms of
the Facility.

Conditions Precedent

to All Borrowings:      Usual and customary for transactions of this type, to
include without limitation:  (i) all representations and warranties (other than
the material adverse change representation) are true and correct as of the date
of each loan or issuance of letter of credit, and (ii) no event of default under
the Facility or unmatured default has occurred and is continuing, or would
result from such loan or letter of credit.  The Borrower will not have to bring
down the material adverse change representation after the closing of the
Facility.

Representations and

Warranties:                       The definitive credit documentation will
contain representations and warranties substantially consistent with those found
in the Existing Credit Agreement.

 

Covenants:                       The definitive credit documentation will
contain affirmative and negative covenants substantially consistent with those
found in the Existing Credit Agreement.

Financial

Covenants:                       The definitive credit documentation will
contain the following financial covenant:

- Ratio of Consolidated Indebtedness to Consolidated Total Capitalization not to
exceed 65%.

 

Events of Default:      The definitive credit documentation will contain events
of default substantially consistent with those found in the Existing Credit
Agreement.

Assignments and

Participations:                   Customary participation rights will be
provided, subject to voting restrictions on significant matters.  Assignments by
Lenders will be permitted with the approval (not to be unreasonably withheld) of
the Administrative Agent and the Borrower, provided that (i) the Borrower's
approval shall not be required during a default or event of default under the
Facility or for assignments to other Lenders, affiliates of Lenders or approved
funds, and (ii) the Administrative Agent's approval shall not be required for
assignments of commitments to other Lenders.  Assignments shall be subject to
minimum amounts to be agreed upon and payment of a $3,500 assignment fee to the
Administrative Agent.

Required Lenders:      More than 50%.

Expenses and

Indemnification:      The Borrower will (a) pay the reasonable fees,
disbursements and other charges of counsel to the Administrative Agent and
Wachovia Securities and reimburse the Administrative Agent and the Joint
Arrangers for all of their reasonable out-of-pocket costs and expenses, in each
case in connection with the preparation, execution and delivery of the
definitive documentation for the Facility and any amendment or waiver with
respect thereto and the syndication of the Facility, and (b) pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent and the Lenders
(including the reasonable fees, disbursements and other charges of counsel) in
connection with the enforcement of the Facility.

Governing Law:      New York.

Administrative Agent's

Counsel:                           Robinson, Bradshaw & Hinson, P.A.

Miscellaneous:      Customary provisions regarding consent to jurisdiction,
waiver of jury trial, service of process and other miscellaneous matters. 

                                          This Summary of Terms and Conditions
does not purport to summarize all of the conditions, covenants, representations,
warranties and other provisions that would be contained in definitive
documentation for the Facility.

* * *

 

Important Information About Opening Your New Account And/Or Entering into a
Business Relationship with Wachovia

 

To help fight the funding of terrorism and money laundering activities, Federal
law requires U.S. financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account and/or
enters into a business relationship with such financial institution.


Annex I

 

Pricing and Fees

 

 

Interest Rate Options:      At the Borrower's option, loans under the Facility
shall bear interest at (i) the Administrative Agent's Base Rate ("Base Rate")
from time to time in effect or (ii) the applicable LIBOR plus the applicable
LIBOR Margin in effect at such time as determined in accordance with the pricing
grid set forth in Exhibit A (the "Pricing Grid").

The Base Rate is the higher of (i) the Administrative Agent's prime commercial
lending rate as announced from time to time or (ii) the federal funds rate plus
0.5% per annum.  LIBOR is the reserve-adjusted London Interbank Offered Rate (as
quoted on Telerate Page 3750) for corresponding deposits of U.S. Dollars for
interest periods of one, two, three or six months, subject to availability, as
selected by the Borrower and as quoted to the Administrative Agent.

Interest Payments:      Interest on Base Rate loans shall be payable quarterly
in arrears.  Interest on LIBOR loans shall be payable at the end of each
applicable interest period or at three-month intervals, if earlier.  Interest
shall be calculated on an actual/360-day basis for LIBOR loans and an
actual/365/366-day basis for Base Rate loans.

During an event of default under the Facility, all outstanding principal,
accrued interest and other amounts shall or (in the case of any event of default
other than a bankruptcy default) at the discretion of the Required Lenders,
accrue interest at a rate per annum of 2% in excess of the rate otherwise
applicable, and such interest shall be payable on demand.

Facility and Other

Fees:                                 Facility Fee:  A per annum rate, as
determined in accordance with the Pricing Grid, on the aggregate commitments
under the Facility, payable quarterly in arrears to the Administrative Agent for
the ratable benefit of the Lenders, calculated on an actual/360-day basis from
the execution date of the definitive credit agreement for the Facility until
termination of the commitments under the Facility.

Utilization Fee. A per annum rate, as determined in accordance with the Pricing
Grid, applied to the unpaid principal amount of each loan during such periods in
which the outstanding credit exposure under the Facility exceeds 50% of the
aggregate commitments under the Facility.

 

                                          Administrative Agent's and Other
Fees:  As set forth in the Fee Letter. 


 

Letter Of Credit

Fees:                           Letter of Credit Fee:  An amount equal to the
applicable LIBOR Margin in effect from time to time in accordance with the
Pricing Grid on the average daily undrawn face amount of letters of credit
issued under the Facility, payable to the Administrative Agent, for the account
of the Lenders, quarterly in arrears. 

 

Facing Fee:  An amount equal to a per annum rate of 0.125% on the average daily
undrawn face amount of letters of credit issued under the Facility, payable to
the Administrative Agent (as Issuing Lender), for its own account, quarterly in
arrears.

 

Other Fees:  All customary costs and expenses of the Administrative Agent (as
Issuing Lender) in connection with the issuance, transfer or other
administration of the letters of credit.

 

Yield Protection:      The definitive credit documents shall include customary
protective provisions for such matters as increased costs, capital adequacy
requirements, funding losses, illegality and withholding taxes.

 


EXHIBIT A

 

Pricing Grid

 

 

Level

S&P/Moody's
Rating

Facility Fee

LIBOR
Margin

First Drawn

Utilization Fee
Usage > 50%

All-in Drawn

 

I


A/A2 or above


.08%


.27%


.35%


.10%


.45%

 

II


A-/A3


.10%


.30%


.40%


.10%


.50%

 

III


BBB+/Baa1


.125%


.35%


.475%


.125%


.60%

 

IV


BBB/Baa2


.15%


.425%


.575%


.125%


.70%

 

V


BBB-/Baa3


.175%


.575%


.75%


.125%


.875%

 

VI


BB+/Ba1 or below


.25%


.875%


1.125%


.125%


1.25%

 

 

 

            The LIBOR Margin on loans made as a LIBOR Loans, Facility Fee, and
Utilization Fee will be determined according to this grid based upon the
Borrower'ssenior unsecured long-term debt securities rating without third-party
credit enhancement by Moody's and Standard & Poor's (in each case based upon the
higher of the two ratings), with each change in such rating effective as of the
date on which such change is first announced publicly by the rating agency
making such change.  If the Borrower does not have a senior unsecured long-term
debt securities rating that is rated by Moody's or Standard & Poor's, Level VI
status shall exist.  If the Borrower is split-rated and the ratings differential
is two levels or more, the intermediate rating at the midpoint will apply.  If
there is no midpoint, the higher of the two intermediate ratings will apply.

 

 

 